Citation Nr: 0708321	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted from September 23, 2002, for 
left lower extremity radiculopathy?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from July 1979 to July 1983.

As set out in the INTRODUCTION section of a decision (and 
remand) issued by the Board of Veterans' Appeals (Board) in 
March 2006, this matter comes before the Board on appeal from 
a February 2004 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  At that time, the RO found that the veteran's 
service-connected low back disorder included radiculopathy in 
the left lower extremity and granted a separate 10 percent 
rating for left lower extremity radiculopathy, effective from 
September 23, 2002.  

The Board remanded this particular matter to the RO in March 
2006, and the RO, in September 2006, issued a rating decision 
which increased the disability rating assigned to the 
radiculopathy in the left lower extremity to 20 percent, 
effective from September 23, 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  As such, the Board has 
styled the issue as indicated on the title page.

For the reasons outlined below, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.



REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in March 2006, in part, so that the veteran could be afforded 
a VA neurological examination.  

Regarding the examination which was to be scheduled, the 
Board's March 2006 remand instructed that:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including an 
electromyography [EMG] and a nerve 
conduction studies, must be accomplished 
and all clinical findings should be 
reported in detail.  Thereafter, in 
accordance with the latest AMIE worksheet 
for rating radiculopathy of the sciatic 
nerve, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any left lower extremity 
radiculopathy.

In addition to any other information 
required by the AMIE worksheet, the 
examiner should provide an opinion as to 
whether radiculopathy is best 
characterized as incomplete and mild, 
moderate, moderately severe, or severe 
with marked muscle atrophy or complete. 
38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2005).  

(Underscoring for emphasis added).  



The report of a June 2006 VA neurological examination shows 
that the examiner "suggest[ed]" that the veteran be 
afforded an EMG/nerve conduction study of the lower 
extremities to document evidence of radicular changes in his 
left leg.  The examiner added that an updated MRI scan should 
be "considered" as the most recent MRI image study on file 
was three years old.  Neither clinical test was subsequently 
conducted.  Additionally, the examiner was specifically 
requested to provide an opinion as to whether radiculopathy 
was best characterized as incomplete and mild, moderate, 
moderately severe, or severe with marked muscle atrophy or 
complete.  This medical opinion was not supplied.  

A remand confers, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  As the requested medical opinion was not 
supplied in the course of the June 2006 VA neurological 
examination, and since the suggested EMG/nerve conduction and 
MRI studies were not conducted, a remand, to have the veteran 
undergo another VA neurological examination, is required. 
 Stegall v. West, 11 Vet. App. 271 (1998).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination. 
 Electromyography and a nerve conduction 
studies of the lower extremities, as well 
as a lumbar spine MRI study, must be 
accomplished and all clinical findings 
should be reported in detail. 
 Thereafter, in accordance with the 
latest AMIE worksheet for rating 
radiculopathy of the sciatic nerve, the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
any left lower extremity radiculopathy.


In addition to any other information 
required by the AMIE worksheet, the 
examiner must provide an opinion as to 
whether radiculopathy is best 
characterized as incomplete and mild, 
moderate, moderately severe, or severe 
with marked muscle atrophy or complete. 
 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006).

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  Following completion of the 
foregoing, the RO must review the claim 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), in accordance with 38 U.S.C.A. 
§ 7105 (West 2002), which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

